 1

 2

 3

 4                                                                     Honorable Marsha J. Pechman

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 9                                                AT SEATTLE

10   TIG INSURANCE COMPANY, successor in                No. 2:18-cv-01765-MJP
     interest to AMERICAN SAFETY
11   INDEMNITY COMPANY,                                 ORDER OF DISMISSAL WITH
                                                        PREJUDICE AND WITHOUT COSTS
12                         Plaintiff,

13            vs.

14   NATIONAL FIRE INSURANCE COMPANY
     OF HARTFORD,
15
                           Defendant.
16

17             THIS MATTER having come on before the above-entitled court by stipulation of the

18   parties through their counsel of record, now, therefore, it is hereby ORDERED that all claims

19   herein be dismissed with prejudice and without costs or attorney’s fees to any party.

20             Done this 26th day of June, 2019.

21

22
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
23


     ORDER OF DISMISSAL WITH
     PREJUDICE AND WITHOUT COSTS – 1
     Cause No. 2:18-cv-01765

     2400977 / 1910.0038
